 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DONTA LADEAL KYLE,                                    No. 2:19-cv-1720 TLN AC P
12                           Plaintiff,
13               v.                                        FINDINGS AND RECOMMENDATIONS
14   LOS ANGELES POLICE
     DEPARTMENT, et al.,
15
                             Defendants.
16

17

18               Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

19   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

20          I.        Application to Proceed In Forma Pauperis

21               Plaintiff has submitted an application to proceed in forma pauperis under 28 U.S.C.

22   § 1915. “A district court may deny leave to proceed in forma pauperis at the outset if it appears

23   from the face of the proposed complaint that the action is frivolous or without merit.” Tripati v.

24   First Nat’l Bank & Tr., 821 F.2d 1368, 1370 (9th Cir. 1987) (citations omitted). As addressed

25   below, the undersigned finds that the complaint is frivolous, and it will therefore be

26   recommended that plaintiff’s request to proceed in forma pauperis be denied.

27   ////

28   ////
                                                          1
 1          II.       Statutory Screening of Prisoner Complaints
 2                 The court is required to screen complaints brought by prisoners seeking relief against a
 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 5   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 6   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 7                 A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 8   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 9   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
10   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
11   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
12   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
13   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
14   Franklin, 745 F.2d at 1227-28 (citations omitted).
15          III.      Complaint
16                 Plaintiff alleges that the Los Angeles Police Department, City of Los Angeles, various
17   detectives and parole officers, paid informants, his ex-wife, Harris Corporation, and several other
18   individuals have violated his rights. ECF No. 1 at 2-8. Specifically, he alleges that the
19   defendants are using Stingray technology to spy on his calls with his attorney and to spoof his
20   identity by reading his thoughts and collecting his memories. Id. at 3, 5. He also claims that
21   defendants are using the technology to put thoughts in his head and dreams and are attempting to
22   get him to kill someone in order to keep him in prison. Id. at 4-5.
23                 The allegations in plaintiff’s complaint are delusional and do not present facts or legally
24   coherent theories of liability establishing a claim for relief. These claims should therefore be
25   dismissed. Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (“[A] court may dismiss a claim as
26   factually frivolous only if the facts alleged are ‘clearly baseless,’ a category encompassing
27   allegations that are ‘fanciful,’ ‘fantastic,’ and ‘delusional.’” (internal citations omitted)).
28   ////
                                                             2
 1          IV.      No Leave to Amend
 2                If the court finds that a complaint or claim should be dismissed for failure to state a claim,
 3   the court has discretion to dismiss with or without leave to amend. Leave to amend should be
 4   granted if it appears possible that the defects in the complaint could be corrected, especially if a
 5   plaintiff is pro se. Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc); Cato v.
 6   United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se litigant must be given leave to
 7   amend his or her complaint, and some notice of its deficiencies, unless it is absolutely clear that
 8   the deficiencies of the complaint could not be cured by amendment.” (citing Noll v. Carlson, 809
 9   F.2d 1446, 1448 (9th Cir. 1987))). However, if, after careful consideration, it is clear that a claim
10   cannot be cured by amendment, the Court may dismiss without leave to amend. Cato, 70 F.3d at
11   1105-06.
12                The undersigned finds that, as set forth above, plaintiff’s complaint is frivolous.
13   Moreover, given the nature of plaintiff’s claims, there is no way for plaintiff to amend the
14   complaint to state a claim for which relief can be granted. Leave to amend would thus be futile.
15   “A district court may deny leave to amend when amendment would be futile.” Hartmann v.
16   CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013).
17          V.       Plain Language Summary of this Order for a Pro Se Litigant
18                It is being recommended that your request to proceed in forma pauperis be denied because
19   your claims are frivolous. It is also being recommended that your complaint be dismissed
20   without leave to amend for the same reason.
21                Accordingly, IT IS HEREBY RECOMMENDED that:
22                1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) be denied.
23                2. The complaint be dismissed as frivolous.
24                These findings and recommendations are submitted to the United States District Judge
25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
26   after being served with these findings and recommendations, plaintiff may file written objections
27   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
28   ////
                                                            3
 1   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 3   (9th Cir. 1991).
 4   DATED: September 9, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
